Citation Nr: 1119653	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee, status post arthroplasty.

2.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in June 2010.  The requested development has been substantially completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Osteoarthritis of the right knee, status post arthroplasty, was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Degenerative joint disease of the left knee was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee, status post arthroplasty, was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Degenerative joint disease of the left knee was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an October 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2007 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical opinions, and the Veteran's statements and testimony in support of his claims.  Although the Veteran testified that he was treated by a corpsman aboard a ship he was visiting during his service duties, he was unable to provide sufficient information for VA to assist him in obtaining additional evidence as to this matter.  In correspondence received by the Board in April 2011 he stated he had requested a copy of his service treatment records 18 months earlier with no reply; however, he also stated that he had no additional evidence to submit and requested expedited processing of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of knee injury.  The Veteran's separation examination in February 1956 revealed a normal clinical evaluation of the lower extremities.  

In statements and personal hearing testimony in support of his claims the Veteran reported that he had fallen from 15 to 30 feet from the mast of the USS Juneau while it was being decommissioned in Philadelphia, Pennsylvania.  He stated that he was seen by a corpsman on a ship he was unable to name and provided aspirin for pain in the knees.  He testified that he first began seeking medical treatment for knee problems 15 years earlier in approximately 1993.  

Private treatment records dated in October 1997 show the Veteran complained of swelling in different joints and pain in the knees.  He also complained of painful knees in March 1998.  An October 2000 report noted a diagnosis of osteoarthritis of the knee.  No opinions as to etiology were provided.  

VA treatment records show that in June 2007 the Veteran complained of a nine year history of knee pain, in August 2007 he reported a seven to eight year history of knee pain, and in October 2007 he reported his knee pain first began ten years earlier.  Records show he underwent a right total knee arthroplasty in October 2007.  

In private medical correspondence dated in February 2008 F.S.L., M.D., stated the Veteran was receiving care for osteoarthritis of the knees which included a total knee replacement.  It was noted he reported that during active service he sustained knee injuries in a fall off a ladder from 20 to 25 feet with medication treatment in sickbay.  Dr. F.S.L. stated "[i]t is very conceivable that, if he were not injured in the past, he would not have developed degenerative arthritis which then led to the knee replacement."  In a March 2008 statement Dr. F.S.L. noted that it was more likely than not that the Veteran's degenerative arthritis in the knees was the result of a fall in active service.  

Upon VA examination in July 2010 the Veteran reported he sustained multiple injuries in a fall from a mast in 1954 and that he was given symptomatic medications in sickbay with no hospitalization, no immobilization, no crutches, no surgery, and no subsequent treatment in service.  He stated that his bilateral knee disorder had begun insidiously approximately 15 years earlier with no injury at that time.  The examiner stated the claims file was reviewed and provided a summary of the pertinent medical evidence of record.  The diagnoses included degenerative arthritis of the left knee and status post right total knee arthroplasty.  It was noted that the Veteran had degenerative arthritis in the left knee and had undergone a right total knee arthroplasty for degenerative arthritis.  Degenerative arthritis was noted in this case to be primary and that it was common in the general population.  

The examiner further noted that there was no evidence the Veteran had a history suggestive of traumatic arthritis, such as intra-articular fracture, lower extremity malalignment, chronic ligamentous instability, meniscal tear, or meniscectomy.  The examiner stated that it was conceivable that the Veteran could have sustained an osteochondral injury after a fall in service, but that a significant osteochondral injury would have caused progressive pain and recurrent effusions shortly after the injury necessitating medical treatment.  It was noted there was no such history in this case.  The Veteran's symptoms were noted to have begun insidiously when he was 60 years old which would be most uncommon for primary osteoarthritis and that post-traumatic arthritis following an injury at age 20 would most likely have developed many years prior to age 60.  The examiner found there was no reason to believe that the Veteran had any significant knee injuries in service and that any significant knee injury would have required immobilization and/or protected weight-bearing and quite possibly hospitalization.  The examiner noted further that any right knee scar shown in service may or may not represent a knee injury, e.g., it could have been a simple laceration without joint involvement.  He stated further, that arguably most scars in the vicinity of a joint are not a sentinel for an underlying joint injury, and in any event there was no reason to believe that that there was any significant knee injury based on his discussion above.  

The examiner summarized the opinion of Dr. F.S.L. which was noted to have hedged the provided opinion to some degree by use of the term "conceivable."  It was also noted that Dr. F.S.L. had offered no rationale in support of the opinion and that it was suspected the doctor was a strong patient advocate; however, there was no science based medicine to substantiate his opinion.  It was the examiner's opinion that the Veteran's degenerative arthritis of the left knee and status post right total knee arthroplasty were not caused by the alleged injury which occurred during active service.  

Based upon the evidence of record, the Board finds the Veteran's osteoarthritis of the right knee, status post arthroplasty, and degenerative joint disease of the left knee were not manifest during active service, were not manifest within one year of service, and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of arthritis manifest within the first post-service year. 

The Board further finds that the private medical opinions of Dr. F.S.L., while competent, warrant a lesser degree of probative weight because no rationale was provided and did not address the Veteran's apparent absence of symptoms for more than 30 years after service.  Upon review of these opinions it is unclear when the Veteran reported to Dr. F.S.L. that he began experiencing any knee symptoms after service.  It is significant to note that the Court has held the Board is not always required to accept the credibility of a medical opinion which is based upon an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a medical opinion provided in support of a new and material evidence claim need not be accepted as credible if based upon an inaccurate medical history).  The available record includes statements the Veteran provided during VA treatment which indicate knee symptoms beginning in approximately 1997 which is also consistent with information provided in the available private treatment reports.

The July 2010 VA medical opinion is shown to have been based upon a comprehensive review of the evidence of record, a thorough examination of the Veteran, and to have provided adequate rationale for the etiology opinions.  The examiner adequately considered the Veteran's reported history and the opinion of his private physician, but found the overall evidence of record and examination findings demonstrated it was not likely these disorders were incurred as a result of active service.  The Board finds the July 2010 VA examiner's opinion is persuasive.  

While the Veteran is considered to be competent to provide evidence as to symptoms of knee pain during and after service, there is no probative evidence indicating more than transient symptoms during service or of complaints of knee problems for many years after active service.  The Veteran is not competent to provide diagnoses or etiology opinions linking a present disability to his reported injury in service.  The probative evidence of record demonstrates his present knee disabilities were first manifest many years after service.  The Federal Circuit has held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may also be considered as evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  For these reasons, the Board finds entitlement to service connection for a bilateral knee disability is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for osteoarthritis of the right knee, status post arthroplasty, is denied.

Entitlement to service connection for degenerative joint disease of the left knee is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


